                    Case 3:20-cv-07721-SI Document 58 Filed 11/10/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
 1
     Assistant Attorney General
 2   WILLIAM C. PEACHEY
     Director
 3   EREZ REUVENI
     Assistant Director
 4
     CHRISTINA GREER
 5   Senior Litigation Counsel
     Office of Immigration Litigation
 6   U.S. Department of Justice, Civil Division
 7   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
 8   Tel: (202) 598-8770
     Email: Christina.P.Greer@usdoj.gov
 9   PATRICK GLEN
10   Senior Litigation Counsel
     CRAIG NEWELL
11   Trial Attorney
12                                   UNITED STATES DISTRICT COURT
13                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

14
                                                         )
15
      Pangea Legal Services, et al.,                     )
16                                                       )
                         Plaintiffs,                     )
17                                                       )
      v.                                                 )   Civil Action No. 3:20-cv-7721-SI
18
                                                         )
19    U.S. Dept. of Homeland Security, et al.,           )
                                                         )
20                       Defendants.                     )
                                                         )
21
22                           NOTICE OF FILING OF ADMINISTRATIVE RECORD

23             Defendants, by and through undersigned counsel, hereby submit the administrative record
24
     for Procedures for Asylum and Bars to Asylum Eligibility, 85 Fed. Reg. 67,202 (Oct. 21, 2020)
25
     (Rule). The record, certified by the relevant officials at the Departments of Homeland Security and
26
27   Justice, contains or references all materials—to the best of the certifiers’ knowledge, information,

28   and belief—considered by the decisionmakers at the Departments, in issuing the Rule. The




     NOTICE OF FILING
     Pangea Legal Services v. DHS, No. 3:20-cv-7721-SI
                    Case 3:20-cv-07721-SI Document 58 Filed 11/10/20 Page 2 of 3




     certifications, index, and full administrative record are submitted as exhibits to this notice.
 1
 2                                                          Respectfully submitted,
 3
 4                                                          JEFFREY BOSSERT CLARK
                                                            Acting Assistant Attorney General
 5
                                                         By: /s/ Christina Greer
 6
                                                            CHRISTINA GREER
 7                                                          Senior Litigation Counsel
                                                            Office of Immigration Litigation
 8                                                          U.S. Department of Justice, Civil Division
 9                                                          P.O. Box 868, Ben Franklin Station
                                                            Washington, DC 20044
10                                                          Tel: (202) 598-8770
                                                            Email: Christina.P.Greer@usdoj.gov
11
12   Dated: November 10, 2020                               Attorneys for Defendants

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     NOTICE OF FILING
     Pangea Legal Services v. DHS, No. 3:20-cv-7721-SI
                    Case 3:20-cv-07721-SI Document 58 Filed 11/10/20 Page 3 of 3




                                                 CERTIFICATE OF SERVICE
 1
 2             I hereby certify that on November 10, 2020, I electronically filed the foregoing document

 3   with the Clerk of the Court for the United States Court of for the Northern District of California
 4
     by using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will
 5
     be accomplished by the CM/ECF system.
 6
 7                                                       By: /s/ Christina Greer
                                                             CHRISTINA GREER
 8                                                           Senior Litigation Counsel
                                                             United States Department of Justice
 9                                                           Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     NOTICE OF FILING
     Pangea Legal Services v. DHS, No. 3:20-cv-7721-SI
